Citation Nr: 0947469	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a disability evaluation of 
30 percent, effective January 21, 2004, the date of the 
Veteran's claim for service connection.  The Veteran 
perfected a timely appeal with respect to the assigned 
rating.

In October 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDINGS OF FACT

1.  Prior to January 19, 2006, the Veteran's PTSD was 
productive of symptomatology most closely approximating 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, hyperarousal, chronic sleep impairment and 
mild memory loss.

2.  Since January 19, 2006, the Veteran's PTSD has been 
manifested by symptomatology most closely approximating 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as anxiety, intrusive 
thoughts, frequent nightmares, chronic suicidal ideation with 
no intent, flattened affect, mild cognitive deficiencies, 
sleep disruption, hyperarousal, avoidance and irritability.

3.  The Veteran's PTSD is not currently manifested by 
occupational and social impairment due to symptoms such as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; an inability to establish 
and maintain effective relationships; or symptoms on par with 
the level of severity contemplated by these criteria.  


CONCLUSIONS OF LAW

1.  Prior to January 19, 2006, the criteria for an initial 
disability rating in excess of 30 percent for service-
connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  Since January 19, 2006, the criteria for an initial 
disability rating of 50 percent, but no higher, for service 
connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of information and evidence necessary to substantiate 
the initial claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In 
correspondence dated in November 2007, the Veteran was 
notified of the way initial disability ratings and effective 
dates are established. 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in December 2004.  The Veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
The Veteran has been medically evaluated in conjunction with 
his claim.  All identified and available treatment records 
have been secured.  

In December 2007, the Veteran identified three available 
private treatment providers as having records that could be 
of assistance in the adjudication of his claim.  In 
correspondence dated in August 2008, the RO requested that 
the Veteran provide written authorization to obtain those 
records.  There was no response.  

The duty to assist is not a one-way street.  If the Veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the Veteran has declined to 
authorize VA to obtain the private treatment records he 
identified, the Board is satisfied that the duties to notify 
and assist have been met.

Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
In this matter, by a June 2004 rating action, the North 
Little Rock RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  The Veteran 
perfected a timely appeal with respect to that disability 
evaluation.  As the present appeal arises from a rating 
decision which established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings.  In other words, 
consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.   

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.   

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social  
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 
to 70 is reflective of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41 to 50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

In the present case, the Veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected in the currently 
assigned 30 percent rating.  The Veteran's assertions 
regarding his service-connected psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.   

A. Prior to January 19, 2006

The Veteran filed a claim for service connection for PTSD in 
January 2004.  A clinical evaluation dated in May 2003 from 
his private physician, Dr. T.L., referenced depressed mood, 
diminished interest or pleasure in usual activities, sleep 
impairment, and fatigue or loss of energy.  Mental status 
examination was normal, with intact memory, judgment and 
insight.  A normal mood and affect were noted.  The Veteran 
was said to have a good response to psychiatric treatment.

A January 2004 clinical note shows that the Veteran's 
symptoms were greatly improved at that time.  There was no 
evidence of depression, a loss of interest or pleasure in 
usual activities, sleep impairment or loss of energy.  Mental 
status examination was normal.  

In a lay statement dated in April 2004, the Veteran detailed 
his PTSD symptomatology.  He had moved from place to place 
since his discharge and could not hold a job for any 
significant period of time, which the Veteran attributed to 
his irritability.  His marriage had dissolved in 1998 and he 
had a strained relationship with his children.  That year, he 
was also hospitalized for a suicide attempt.  Current 
symptoms included nightmares causing him to wake several 
times during the night, and he had recently been reprimanded 
for fighting with a colleague at work.  

On VA examination in May 2004, the Veteran indicated that his 
"sleep has been horrible."  He referenced painful intrusive 
thoughts of combat and recurrent nightmares involving his 
combat experiences.  Exposure to stimuli such as loud noise 
and news coverage of the U.S. action in Iraq caused him 
distress.  He exhibited avoidance symptoms, hyperarousal, 
irritability, and detachment.  He was successful as a 
salesman only because deep personal connections were not 
necessary.  He had ongoing difficulties with anxiety and 
depression.  He noted chronic and severe sleep impairment, 
with nightmares and difficulty falling asleep.  There was no 
current suicidal ideation.  He had been employed full-time in 
various positions since his discharge from service. 

Mental status examination was unremarkable.  The Veteran was 
alert, oriented and cooperative, with neutral mood and clear 
and goal-oriented thoughts.  There were no delusions or 
hallucinations, nor was there homicidal ideation.  Cognitive 
abilities were grossly intact, although the Veteran did 
indicate difficulty concentrating and focusing due to his 
anxiety and intrusive memories.  The Veteran received a 
diagnosis of PTSD and a GAF score of 58.  

In a lay statement dated in January 2005, the Veteran's 
companion, S.M., stated that the Veteran could be "very 
distant and zoned out" and noted that he had forgotten to 
pay his bills on more than one occasion.  At other times, he 
was "clingy" but not very social with others.  She had to 
remind the Veteran to relax when out in public.  The Veteran 
had to sit with his back to a wall and constantly survey his 
surroundings.  At night he would often bolt up from bed and 
grab her arm.  

In January 2005, the Veteran submitted a statement clarifying 
comments he had made during his VA examination.  He indicated 
that he had a chronically depressed mood, but that treatment 
with medication had been successful.  He had "random 
fleeting suicidal ideation" which was "much more 
manageable" than it had been in 1998, when it resulted in a 
psychiatric hospitalization.  In May 2003, the Veteran had 
had a depressive episode that could have resulted in a 
suicide attempt, but he was able to get immediate psychiatric 
treatment and additional medication.  The Veteran felt that 
if he stopped taking his medication, he would shoot himself.  
He also pointed out that he had had 18 jobs and had moved 10 
times over 30 years.  He had flare-ups of "inappropriate 
behavior" as evidenced by his October 2003 fight at work.  
He had bouts of "dark moods" which required him to isolate, 
both at home and at his place of employment.  He felt 
fortunate that his employer would allow him to leave when he 
felt stressed.  He also noted an episode of spatial 
disorientation causing him to have a minor automobile 
accident as well as occasions when he had "zoned out" while 
driving.  His companion had to "hound him" to take care of 
personal and professional obligations.  

For the period of time prior to January 19, 2006, the Board 
finds that a 30 percent disability rating is appropriate.  
The Veteran's symptoms during this time consisted of chronic 
sleep impairment, depressed moods, a need to isolate, 
irritability, detachment, and hyperarousal.  Although the 
Veteran made reference to chronic suicidal ideation in 
January 2005, the statement is inconsistent with the medical 
evidence which showed no suicidal ideation in May 2003, 
January 2004, and May 2004.  Prior to January 19, 2006, there 
is no evidence of a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; and 
disturbances of motivation, or symptoms on par with these 
criteria.  The Veteran was gainfully employed during this 
period of time and his GAF score was 58, indicative of 
moderate symptomatology.  

After consideration of all of the evidence, the Board finds 
that the criteria for the next higher rating of 50 percent 
for the Veteran's service-connected PTSD were not met for the 
period of time prior to January 19, 2006.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

B. Since January 19, 2006

A January 19, 2006, clinical entry by Dr. L. reflects that he 
had been treating the Veteran for symptoms of depression and 
suicidal ideation.  According to Dr. L., the Veteran had had 
a recent exacerbation of his symptomatology and had "severe 
ideation about suicide" resulting in his being at 
"significant risk" without an indefinite course of 
medication.  The Veteran also had elevated blood pressure, 
which Dr. L. attributed to "elevated stress levels," as 
were "his neurological symptoms."  In an accompanying 
clinical note, Dr. L. noted that the Veteran had reported 
brief episodes of amnesia.  A VA clinical workup had failed 
to identify any organic cause for these episodes.  

Mental status examination in January 2006 was notable for 
"disorientation/confusion," sleep impairment, a depressed 
mood, impaired short term memory, "obsessions about suicide 
as in the past but no plan," and aversion to all things 
related to Vietnam, with increasing unease when the subject 
was even brought up.  

In an April 2006 VA clinical note, the Veteran reported 
"more weird dreams than usual."  Mental status examination 
showed normal judgment and insight with appropriate 
orientation to time, place and person.  Recent and remote 
memory was "normal."  There was no depression, anxiety, or 
agitation noted.  

A VA mental health consult, also conducted in April 2006, 
referenced a "full range of symptoms" including intrusive 
thoughts, avoidance behaviors, emotional numbing, and 
hyperarousal.  The Veteran was also noted to have a "history 
of suicidal ideation almost chronically."  Mental status 
examination showed that the Veteran was alert, oriented, and 
cooperative, with an intact memory.  Thought process and 
content were unremarkable.  Speech was logical and goal 
directed.   Mood was neutral and affect was congruent to 
that.  Insight and judgment were "adequate for self-care."  
A history of "chronic suicidal ideation without intent" was 
noted.  There was no homicidal ideation.  A GAF score of 55 
was assigned.  

A September 2006, statement by the Veteran's employer details 
the occupational impairment caused by the Veteran's PTSD.  He 
noted that the Veteran was valuable and helpful to the 
company.  However, the employer had personally observed, or 
been directly involved in, "numerous occasions ... where [the 
Veteran] has gone over the edge emotionally when confronted 
with a situation with which he could not deal and acted 
irrationally.  At times, his inability to deal with mistakes, 
carelessness, and stubbornness of others leads him to get so 
overwhelmed..."  This had been an ongoing problem since the 
Veteran had begun working there.  Allowing the Veteran to 
leave and "chill out" was effective in handling the 
Veteran's outbursts.  An incident during which the Veteran 
and a co-worker engaged in a confrontation was described, 
with the Veteran's inability to cope with the disagreement in 
a constructive way escalating the situation, in the view of 
the writer.  However, his employer "continued to support 
him" because of his training and experience.  He felt that 
the Veteran's "contributions have outweighed his 
liabilities."  

In November 2006, the Veteran was seen at his local VA 
facility as a walk-in "to assess suicidal ideation."  The 
clinical note does not indicate why the Veteran was being 
assessed, but it did note a history of a suicide attempt in 
1998 and chronic suicidal ideation without intent.  The 
Veteran denied homicidal ideation or any current plans to 
harm himself, and he was released.  

A psychiatric evaluation conducted that same month showed 
that the Veteran denied loss of interest in pleasurable 
activities and stated that he liked gardening, golf, and 
motorcycle riding.  He continued to suffer from sleep 
disturbances and low energy.  He had "occasional anxiety" 
but felt that it was manageable.  He was working full time 
and could discharge the duties of his employment effectively.  
He denied suicidal ideation with intent, but again noted 
chronic suicidal thoughts with no attempts.  He denied 
feelings of helplessness and hopelessness, but did report 
hyperarousal, sleep impairment with nightmares and avoidance 
behaviors.  He had a strained relationship with his children.  

On mental status examination, the Veteran was alert and 
oriented to person, time and place, with appropriate grooming 
and hygiene.  He maintained good eye contact and speech was 
appropriate.  His mood was euthymic with congruent affect.  
Thought process was normal, with no suicidal or homicidal 
ideation, hallucinations, or delusions.  Attention and 
concentration spans were normal.  Recent and remote memory 
was grossly intact.  Insight and judgment were fair.  A GAF 
score of 55 was assigned.  

In a lay statement dated December 2007, the Veteran reported 
a history of chronic suicidal ideation controlled with 
medication.  The dosage had recently been increased.  When he 
stopped taking the medications, he would have an episode of 
"severe depression."  The Veteran expressed a fear of what 
would happen to him in the future.  He enclosed two emails 
from his son and former wife, dated in May 2003, expressing 
their concern about the Veteran's then-present state of mind.    

There is no evidence of further clinical treatment for PTSD 
until April 2009.  He indicated that he had had a recent 
depressive episode after stopping his medication. His 
symptoms were the same as they had been in the 2006 VA 
clinical notes, with no evidence of worsening.  His job was 
reported as becoming more stressful, and his supportive boss 
was leaving.  A GAF of 55 was assigned.  

The Veteran received a VA examination in September 2009.  He 
reported depression and poor concentration, excessive anger, 
sleep disturbance, nightmares, fears, panic, and an inability 
to relax.  His medications had been adjusted in response to 
his increased depressive symptoms.  He had a history of 
nightmares and violent outbursts.  He avoided touching 
firearms, because he would develop suicidal ideation as a 
result.  He avoided crowds and exhibited hyperarousal 
symptoms.  

The Veteran had held his current job for 10 years and had no 
plans to leave this job.  He had a girlfriend, but no other 
friends that he socialized with.  Mental status examination 
showed good grooming and hygiene with good speech patterns.  
He had a sad affect and an overall depressed mood.  He was 
appropriately oriented with thought content "notable for 
preoccupation with events that occurred in Vietnam."  
Relationships with others were "fair in contact but low in 
frequency" with a preference for being alone.  His self-
esteem was "impaired."  His concentration was appropriate 
during the examination and abstract thinking was not 
impaired.  His judgment was diminished "by his depression 
leading to suicidal thinking and alcohol abuse."  

The examiner found that the Veteran's symptoms occurred "on 
a daily basis and have been chronic in duration."  The 
intensity of his symptoms was "moderate" with "reduced 
reliability and productivity in his occupational and social 
functioning because of flattened affect, impairment of short 
and long-term memory, impaired judgment, disturbances of 
motivation and mood and either difficulty or an inability to 
establish and maintain effective relationships."  A GAF 
score of 52 was assigned "due to no friends and restricted 
range of activities."  

Since January 19, 2006, the evidence of record has shown 
sleep difficulties, an inability to maintain effective social 
relationships, chronic yet passive suicidal ideation, 
avoidance, hypervigilance, irritability and estrangement from 
family.  He has appeared appropriately dressed and groomed 
during his mental health sessions and VA examinations.  
Although the Veteran has reported brief episodes of amnesia 
and his girlfriend noted a poor memory and concentration, 
testing has revealed no observable cognitive deficiencies, 
and there have been no complaints of amnesia for some time.  

The Veteran's chronic suicidal ideation is certainly 
limiting.  However, the remainder of the Veteran's symptoms 
reflects only moderate symptomatology.  He is gainfully 
employed with a supportive employer, and has no plans to 
alter this arrangement.  Although he has a need to isolate, 
he does have a long-term relationship with his girlfriend.  
The Veteran can function independently, and his activities of 
daily living are not affected.  Since January 19, 2006, his 
GAF scores have all been between 52 and 55 and reflect only 
moderate symptomatology.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed. 1994).  Consequently, the 
Board finds that the Veteran is entitled to a disability 
rating of 50 percent for service connected PTSD, effective 
January 19, 2006.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A rating higher than 50 percent is not appropriate.  The 
evidence has shown that the veteran's flow of speech is 
appropriate. He has also been noted to be able to maintain 
personal hygiene.  His thought processes are relevant and 
goal-directed.  There are no hallucinations or delusions.  He 
maintains a good relationship with his girlfriend.  There are 
no obsessional rituals.  His only documented episode of 
violence occurred in October 2003, and there is no evidence 
that the confrontation became physical.  Accordingly, a 
rating in excess of 50 percent is not warranted.

Extraschedular Consideration

Additionally, there is no evidence that the Veteran has been 
hospitalized for his disability or that it has interfered 
with his work to a marked degree.  Although the Veteran had a 
psychiatric hospitalization in 1998, he has not been 
hospitalized since then and he has indicated that his 
symptoms are effectively controlled with outpatient therapy 
and medication.  Moreover, the Veteran is employed in a full-
time position and both he and his employer have expressed 
satisfaction with this arrangement.  The existing schedular 
rating is based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the Veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his PTSD for 
any time during the current appeal is, therefore, not 
warranted.  38 C.F.R. § 3.321 (b)(1).  



(CONTINUED ON NEXT PAGE)






ORDER

Prior to January 19, 2006, entitlement to an initial 
disability evaluation in excess of 30 percent for PTSD is 
denied.

Since January 19, 2006, entitlement to an initial disability 
evaluation of 50 percent, but no higher, for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


